Motion Denied; Appeal Dismissed and Memorandum Opinion filed January
26, 2021.




                                    In The

                   Fourteenth Court of Appeals

                            NO. 14-20-00493-CV


                          KASE KERN, Appellant

                                      V.

                      STONE MOVES, INC., Appellee

                  On Appeal from the 215th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2017-15108A


                        MEMORANDUM OPINION

      This attempted appeal is from an order signed June 11, 2020, severing
appellant’s claims against Stone Moves, Inc., which appears to make the January
30, 2020 summary judgment final and appealable. However, the severance order is
conditioned on a subsequent clerical act. This is a final judgment on condition
subsequent. See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985). Accordingly,
on the record before this court, there is no final, appealable judgment. See Farmer
v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995).

      On December 23, 2020, appellant filed an unopposed motion requesting this
court to dismiss the appeal pursuant to Rule 42.1(a)(1). See Tex. R. App. P. 42.1.
Because we lack jurisdiction over an appeal that is not from a final judgment,
unless a statutory exception applies, on January 5, 2021, notification was
transmitted to the parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for continuing
the appeal on or before January 15, 2021. See Tex. R. App. P. 42.3(a). Appellant’s
response does not demonstrate this court has jurisdiction over the appeal.

      Appellant’s motion is denied and we dismiss the appeal for lack of
jurisdiction.



                                   PER CURIAM



Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                          2